Citation Nr: 1133340	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-14 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent for chronic mild functional thoracic and lumbar myofascial strain.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from October 2000 to October 2004.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Portland, OR, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The evidence of record demonstrates that a cervical spine disorder is not related to active service.

2.  Chronic mild functional thoracic and lumbar myofascial strain (thoracolumbar spine disability) is manifested by forward flexion to 75 and 85 degrees and a combined range of motion of 275 and 225 degrees, without guarding or muscle spasm resulting in kyphosis, scoliosis, or an abnormal gait, neurological manifestations, or increased functional limitation upon repetitive movements.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for an initial evaluation in excess of 10 percent for a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), Diagnostic Code 5237 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).   August 2005 and May 2006 letters were sent to the Veteran prior to initial adjudication of his claims for service connection.  Those letters provided the appropriate notice to the Veteran.  Additionally, regarding his claim for an increased initial evaluation thoracolumbar spine disability, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Thus, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Furthermore, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, regarding both claims, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs) and VA medical records have been obtained.   VA did not provide the Veteran with a medical examination for his service connection claim but none is required in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, as is further discussed below, the evidence of record does not meet even the low threshold of an indication of an association to service. 

Additionally, VA provided the Veteran with adequate medical examinations in 2006 and 2010 with respect to his increased evaluation claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 2006 examination was provided upon a review of the claims file and both the 2006 and 2010 examinations included thorough medical histories and objective examinations, and contained information relevant to rating the disability.  Although the 2010 VA examiner did not review the claims file, this does not render the examination inadequate because the claims file does not contain any relevant treatment records.  Additionally, there is no indication in the record that other evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Service connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Initially, clarification of the issue is required.  In his original claim for service connection, Veteran claimed upper and lower back pain.  He was subsequently service-connected for a chronic mild functional thoracic and lumbar myofascial strain.  He has continued to report upper and lower back pain from his shoulder blade area downward - this pain is encompassed in the thoracolumbar spine disability.  To the extent, therefore, that the Veteran alleges pain in his shoulder blade area, such pain is related to his service-connected thoracolumbar spine disability and is not related to any claimed cervical spine disorder. 

In lay statements subsequent to the grant of service connection for his thoracolumbar spine disability, the Veteran has stated that his cervical pain was referred pain from his lumbar and thoracic vertebrae.  He asserts also that he had cervical spine complaints during service, to include STRs in June 2002.  

A June 2002 STR assessed cervical spine muscle spasm.  The Veteran reported a stiff neck of one day without any history of a trauma.  There were no follow-up complaints or treatment.  The Veteran's STRs were otherwise silent regarding any cervical spine or neck complaints, treatment, or diagnoses.  

During a June 2006 VA general medical examination, the Veteran reported pain between the shoulder blades and low back.  An October 2007 VA medical record diagnosed cervical strain.  The Veteran reported he had been in a motor vehicle accident 12 hours previously and that as the day progressed, he had developed neck and upper back stiffness.  In a February 2008 VA record, a VA examiner noted that the Veteran had appeared for a cervical spine examination.  But when the examiner informed the Veteran that the examination was regarding the cervical spine, the Veteran indicated that he did not make a claim for that disability.  The examiner asked the Veteran about possible neck problems but was told by the Veteran that his pain was located in the thoracic and lumbar areas.  The examination was thus not conducted.

The Board finds that the evidence of record does not support a finding of service connection for a cervical spine disorder.  A diagnosis of cervical strain was made during the claim period, thus, there is a current disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 312 (2007) (noting that there is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim).  Additionally, there is evidence of an isolated in-service cervical spine muscle spasm.  See 38 C.F.R. § 3.303(a).  But the evidence of record does not demonstrate that the cervical spine muscle spasm is a chronic disorder - the STR made no such notation, there was no further treatment or follow-up after that single notation, and the Veteran has not asserted that his cervical spine pain was continuous after that time.  See 38 C.F.R. § 3.303(b).  

Furthermore, the evidence of record does not otherwise relate any current cervical strain to the in-service muscle spasm.  See 38 C.F.R. § 3.303(d).  To the contrary, the Veteran's current cervical spine disorder - cervical strain - was diagnosed 12 hours after a motor vehicle accident in which the Veteran was injured.  There are no other treatment records or lay statements that reference cervical spine or neck complaints, treatment, or diagnoses.  At the February 2008 cervical spine examination, the Veteran denied neck complaints and informed the examiner that his pain was located in the thoracic and lumbar spine areas.  Accordingly, as the lay and medical evidence of record does not support a relationship between the current cervical spine disorder and service, service connection is not warranted.  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The relevant temporal focus for adjudicating an initial disability evaluation claim is on the evidence beginning on the date that the  application for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

A June 2006 VA examination was conducted upon a review of the claims file.  The Veteran reported that during service he experienced pain between his shoulder blades while playing basketball and also pulled a low back muscle.  He stated that currently, he had daily back pain from 3 to 5 out of 10 that relates to different movements, lifting, and repetitive movements.  The pain was between the shoulder blades and at the L2-L3 area with no radiation.  He did not use walking devices or braces.  Upon examination, the Veteran moved very briskly and rapidly while undressing for the examination without obvious stiffness or pain.  There was no gross external anatomical derangement or deformity of the lumbar spine to include scoliosis or kyphosis.  The pelvis was well aligned and there was excellent posture.  There was some tenderness at approximately T8-T9 on the right with no muscle spasms, obvious myofascial bands, or trigger points.  Compression did not reveal radiculopathy.  Upon palpation there was mild superficial muscle pain and tenderness.  Sacroiliac joints were not painful and the sciatic stretch test was negative.  There was thoracic flexion to 90 degrees, lumbar flexion to 85 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 50 degrees.  Repetitive movement did not cause limitations or Deluca factors.  The deep tendon reflexes, balance, coordination, strength, sensory, and motor examinations were within normal limits.  Pulses were +2 and equal.  There was no muscle atrophy or wasting.  Heel walk, toe walk, single leg stand, and deep knee bend and tandem walk were done with adequate balance and coordination.  The diagnosis was chronic mild functional thoracic and lumbar myofascial strain with no neurogenic radiculopathy or sciatica.  

An August 2010 VA spine examination was conducted without the claims file.  The Veteran reported his pain was constant, was 5 out of 10, and was located from between the shoulder blades and lower.  He reported pain and stiffness, but he could walk his dog 45 minutes.  The Veteran stated that overuse caused stiffness but denied that bedrest had been prescribed.  He stated that he was unemployed but could take care of himself.  He denied any bowel or bladder issues.  Upon examination, the Veteran disrobed and redressed without obvious stiffness, pain, or difficulty.  There was no alteration of the anatomical lordotic curvature, kyphosis, or scoliosis.  The examiner found no muscle wasting or atrophy, and a symmetric, balanced, and steady gait, without obvious guarding.  There was no process tenderness, but there was muscle stiffness and tenderness at L2-L5.  There was moderate bilateral sacroiliac fossa tenderness and guarding.  There was negative straight leg raising test, Patrick's sign, Gaenselen's test, Lasegue's test (for nerve root involvement), and deep palpation and stretch test (for sciatic impingement or radicular findings).  Examination showed forward flexion to 75 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  Repetition did not cause pain, excessive fatigability, incoordination, weakened movements, or flare-ups.  Deep tendon reflexes of the patella were 2+ and equal and of the calcaneal tendon were 1+ and equal.  There was normal sensation testing, normal Babinski test, and no clonus.  There was adequate balance, coordination, and 5/5 strength with no fatigue or other Deluca factors.  Pulses were palpable and equal at all sites.  The diagnosis was chronic mechanical thoracolumbar strain without radiculopathy.  The examiner stated that he was unable to determine additional limitations of joint function caused by pain with repeated use or during flare-ups, but made the applicable findings during the course of the examination.  

The Veteran's thoracolumbar spine disability is assigned a 10 percent evaluation under Diagnostic Code 5237 for lumbosacral strain, which contemplates forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5237.

Under the General Rating Formula, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, normal thoracolumbar spine forward flexion is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); 38 C.F.R. § 4.71a, Plate V (2010).

Under the currently assigned diagnostic code, the evidence of record indicates forward flexion to 85 and 75 degrees and a combined range of motion of 275 and 225 degrees.  Additionally, at the June 2006 VA examination, the examiner found no deformities of the spine, including scoliosis or kyphosis.  The August 2010 VA examiner found no alteration of the lordotic curvature, kyphosis, or scoliosis, and a symmetric, balanced, and steady gait.  Thus, the evidence does not demonstrate forward flexion to 60 degrees or less, a combined range of motion of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.  Accordingly, an evaluation in excess of 10 percent for the Veteran's thoracolumbar spine disability is not warranted.

An increased evaluation under other potentially applicable diagnostic codes has been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Under the rating criteria for intervertebral disc syndrome, a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 week but less than 4 weeks during the past 12 months, a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a maximum 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  But at the recent 2010 VA examination, the Veteran denied any prescribed bedrest for his spine disability.  Accordingly, an increased initial evaluation is not warranted for incapacitating episodes.

Also under the General Rating Formula, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  But the evidence of record does not support any neurological manifestations of the service-connected thoracolumbar spine disability.  At the June 2006 VA examination, the Veteran reported that his pain was without radiation.  Upon examination, compression did not reveal radiculopathy and deep tendon reflexes and sensation were within normal limits.  The examiner determined there was no radiculopathy or sciatica.  At the August 2010 VA spine examination, there was a negative straight leg raising test, Lasegue's test, Babinski test, and deep palpation and stretch test.  Deep tendon reflexes of the patella were 2+ and equal and of the calcaneal tendon were 1+ and equal, and there was normal sensation testing, and 5/5 strength.  The Veteran denied bowel or bladder impairment.  The examiner determined there was no radiculopathy.  Accordingly, the evidence does not support a separate evaluation for any neurological manifestations of the thoracolumbar spine disorder.  

The Board has also considered an increased evaluation for traumatic or degenerative arthritis of the spine.  Degenerative or traumatic arthritis established by x-ray findings is generally rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Where there is noncompensable limitation of motion that is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, a 10 percent evaluation is for assignment.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Where there is no limitation of motion, a 10 percent evaluation is assigned for x-ray evidence of involvement of 2 or more major joints or minor joint groups and a 20 percent evaluation is assigned for x-ray evidence of involvement of 2 or more major joints or minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  The shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45 (2010).  But as noted above, an increased evaluation is not warranted based on limitation of motion.  Furthermore, degenerative joint disease has not been diagnosed.  Accordingly, an increased initial evaluation is not warranted under alternative diagnostic codes.

Consideration has been given to whether there is any additional functional loss not contemplated in the current 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include:  weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45 (2010).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2010).  With respect to joints, the factors of disability reside in reductions of normal excursion of movements in different planes, such as more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The intent of the Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  

At the June 2006 VA examination, the Veteran reported current daily back pain of 3 to 5 out of 10, that related to different movements, lifting, and repetitive movements.  He did not use walking devices or braces.  At August 2010 VA spine examination, the Veteran reported constant pain that was 5 out of 10.  He reported pain and stiffness, but noted that he could walk his dog 45 minutes and could take care of himself.  He reported that overuse caused stiffness.  The June 2006 VA examiner noted that the Veteran moved very briskly and rapidly while undressing for the examination without obvious stiffness or pain.  The pelvis was well aligned and there was excellent posture.  There was some tenderness but no muscle spasms, obvious myofascial bands, or trigger points.  Repetition of the movements did not reveal limitations or Deluca factors.  The deep tendon reflexes, balance, coordination, strength, sensory, and motor were all within normal limits.  There was no muscle atrophy or wasting and heel walk, toe walk, single leg stand, deep knee bend, and tandem walk were done with adequate balance and coordination.  The August 2010 VA examiner also noted that the Veteran disrobed and redressed without obvious stiffness, pain, or difficulty.  There was no muscle wasting or atrophy, and the Veteran's gait was symmetric, balanced, and steady.  There was muscle stiffness and tenderness at L2-L5, moderate bilateral sacroiliac fossa tenderness, and guarding.  Repetition did not cause pain, excessive fatigability, incoordination, weakened movements, or flare-ups.  There was adequate balance, coordination and 5/5 strength with no fatigue or other Deluca factors.  

In summary, the Veteran has reported constant daily back pain with stiffness and some functional limitations.  But repetitive movement, or use, did not cause increased functional limitations upon testing.  Furthermore, the Veteran has retained good strength, a normal gait, and the ability to take care of his activities of daily living without the use of any assistive devices.  The Board finds that the evidence does not support an increased evaluation on this basis.  Accordingly, an initial evaluation in excess of 10 percent is not warranted for further functional limitation.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not inadequate.  A rating in excess of 10 percent is provided for certain manifestations of the service-connected thoracolumbar spine disability but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess limitation of motion, painful motion, and functional limitations such as weakness, fatigability, lack of coordination, and restricted or excess movement of the joint.  Accordingly, this issue need not be referred for consideration of an extraschedular rating.

After review of the evidence, the evidence of record does not warrant a rating in excess of 10 percent for the thoracolumbar spine disability at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); Fenderson, 12 Vet. App. at 126.  Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for a cervical spine disorder is denied.

An initial evaluation in excess of 10 percent for a thoracolumbar spine disability is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


